Case 1:19-mj-00793-RLM Document 76 Filed 10/15/19 Page 1 of 8 PageID #: 223
                                                                            1

                                                                     OCI          1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                    roseopp

UNITED STATES OF AMERICA                               REQUEST FOR HEARING

              - against-                                 l:19-mj-00793-RLM
EZHIL KAMALDOSS et al

                                                  x

Kamaladoss Vetri Selvam, ex- defendant(herein "This ex -defendant")in this case
hereby states:
Patrick Connor, a special agent with the United States Food and Drug
Administration, the affiant of the Complaint(document #44), in order to create a
falsehood in applying for arrest warrant, knowingly and intentionally made
statements in that said Complaint, that the affiant Patrick Connor(1)knew were
false or(2) would have known were false had he not recklessly disregarded the
truth. And these false statements were material or necessary to the finding ofthe
probable cause.
This ex-defendant voluntarily surrendered along with his United States Passport on
9/18/2019 and requested a probable cause hearing which was scheduled for
10/03/2019. Magistrate Judge denied bail on own recognizance, but few days
before the probable cause hearing, on 09/26/2019 the Prosecution dismissed the
criminal complaint that was against this ex-defendant. The Prosecution also
dismissed the criminal complaint that was against three other co-defendants.
   1. On pages 2 and 3 ofthe Complaint, affiant Patrick Connor alleges that this
      ex-defendant knowing and intentionally conspired with other defendants to
      illegally buy, possess and sell controlled substances.
   -   This ex-defendant DEMANDS that Patrick Connor submit evidence before
       this Court, that this ex-defendant knew or aware that co-defendants were
       allegedly illegally buying, possessing or selling controlled substances.
   - Patrick Connor will not and cannot submit evidence, because this ex-
       defendant by himself or with any others, never illegally bought, possessed or
       sold controlled substances.
   2. On paragraph 13 in the Complaint, in Page 9, affiant Patrick Connor states
      that" law enforcement agents have not regularly observed" this ex-
 Case 1:19-mj-00793-RLM Document 76 Filed 10/15/19 Page 2 of 8 PageID #: 224



       defendant,"moving or supervising the movement of boxes that contain, or
       believed to contain drugs into the warehouse's loading dock or from loadipg
       dock to vehicles"
   - This ex-defendant DEMANDS that Patrick Connor reveal the identity of
     those law enforcement agents, and this ex-defendant challenges Patrick
       Connor to submit even at least one evidence, that show this ex-defendant
     was even present at that said loading dock.
   - Patrick Connor cannot reveal the identity ofthose law enforcement agents
     because they are fictitious, and Patrick Connor will not and cannot submit
     any evidence that this ex-defendant was even ever present in that loading
     dock because this ex-defendant has never been in any loading dock handling
     any shipments with any co-defendants.
(As per Complaint, along with numerous warrants from this Court, Patrick Connor
and his investigative agencies allegedly have been almost continuously and
intensively monitoring and recording the defendants, their lives, their emails, etc.
etc., for nearly two years, and hence if his statements are true, it must not be any
problem for Patrick Connor to submit the above demanded evidences.)
It is not impossible and definitely plausible for a dishonest and not credible Patrick
Connor to 'create', or 'plant' or tamper evidences or coerce or bully an individual
to testify at grand jury indictment and file false charges against this ex-defendantJ
Hence this ex-defendant requests that this court order this requested hearing befo^'e
any grand jury indictment.
This ex-defendant's family has obtained loans against properties in the last two
years. For the record, document for one loan is attached herein as Exhibit A.
Leading up to this requested hearing or Trial for any co-defendant,(with legal
representation, this ex-defendant will appear in the Trial to impeach Patrick
Connor)if any harm befalls this ex-defendant, or if this ex-defendant is shot by
some drive-by shooting or killed by law enforcement by "mistake", or all too
familiar law enforcement alibi of"self-defense" or"I feared for my life", the
suspicion and blame must fall on dishonest and not credible federal ex-Army
Command investigator agent Patrick Connor and his investigative agencies.
It is a serious crime to illegally buy, possess and sell controlled substances. But iti
is even MORE serious crime to file false affidavit and accuse innocent of a serious
crime. Patrick Connor is guilty of this very serious crime and needs to be
prosecuted and dealt according to law.
Case 1:19-mj-00793-RLM Document 76 Filed 10/15/19 Page 3 of 8 PageID #: 225




                                          Kamaladoss Vetri Selvam,

                                          Ex-Defendant.

                                          celwham@yahoo.com
Case 1:19-mj-00793-RLM Document 76 Filed 10/15/19 Page 4 of 8 PageID #: 226




                   r
          Case 1:19-mj-00793-RLM Document 76 Filed 10/15/19 Page 5 of 8 PageID #: 227
              rBank Limited
   STATEMENT OF ACCOUNT - HOUSING LOAN AS OF : 25/01/2018


   Borrower                                                                             Co-Borrower: G ANNEPRICILLA
                HOSEA WORLDWIDE EXPRESS                                                    Guarantor:




                                                                                 Flexl Linked Contract    161




    1st Drawdown Date: 12/01/2018                                           Loan Date: 12/01/2018               Loan Period: 120 months
         Sanctioned Loan:     6,130,000.00                                     Builder: LAP EQUITY
              int Scheme: REDUCiNG BALANCE                                    Product: HOMEEQUITY
                IntRest: ©MONTHLYREST                                         Int Type: FLOATING RATE
                                                                      Contract Status: L



 Lien Details




  Draw Downs Released

  DrawDown #                  Date               Total Amount                Amount Interest %     PV Reference      CHQ/DD No.
                                                                           Disbursed

  ATR167159              12/01/2018               5,936,066.00           5,886,642.88      10.75 PC6170658
  ATR167158              12/01/2018                 120,000.00             120,000.00      10.75 PC6170602
  ATR167156              12/01/2018                     66,734.00           66,734.00      10.75 PC6170567
  ATR167157              12/01/2018                      7,200.00            7,200.00      10.75 PC6170584

                                     Total         6,130,000.00          6,080,576.88


PRE-EMI INTEREST & HL TRANSACTIONS
Doc No             Doc Dt        Value Dt       Particulars                                      Debit               Credit         Balance


J97462358          12/01/2018    12/01/2018     PROCESSING FEES                             66,734.00                 0.00         66,734.00
J97462358          12/01/2018    12/01/2018     PROCESSING FEES                                  0.00             66,734.00             0.00
J97462359          12/01/2018    12/01/2018     CHOLA INSURANCE                                  0.00              7,200.00         7,200.00(p
J97462359          12/01/2018    12/01/2018     CHOLA INSURANCE                              7,200.00                 0.00              0.00
J97462360          12/01/2018    12/01/2018     DPLI LIFE INSURANCE                        120,000.00                 0.00        12G,C00.0(^
J97462360          12/01/2018    12/01/2018     DPLI LIFE INSURANCE                              0.00           120,000.00              0.00
TBE00013N          07/02/2018   07/02/2018      PRINCIPAL LOAN SANCTIONED                6,130,000.00                 0.00    6,130,000.00


                                                                      Grand Total        6,323,934.00        193,934.00       6,130,000.00

Amount For Which Payment is Overdue

         Advance            1 Month          2 Months         3 Months        4 Months      Above SMonths
          Case Division
Consumer Finance 1:19-mj-00793-RLM              Document 76 Filed 10/15/19 Page 6 of Date:
                                                                                      8 PageID   #: 228
                                                                                           26/01/2018
Finance Income Recognition Pattem                                                                   Page:   Page 1 of 3


          Deal No:                           Deal Date:12/01/2018

Finance Amount: 6,130,000.00

      Name           : HOSEA WORLDWIDE^PRESS
    Address :




   Phone No :
 Mobile No :
Income Accrual - CRM Method


   SI No       Instal Date   Instal Amt    Accrual Date Accrual Amount        Balance   Perc(%) Prp Recovered      0/S Balance

          1    07/03/2018      83,576.00    07/03/2018      54,914.58       54,914.58                28,661.42
                                                                                           1.41                    6,101,338.58
       2       07/04/2018      83,576.00    07/04/2018      54,657.82      109,572.40      2.81     28,918.18      6,072,420.40
       3       07/05/2018      83,576.00    07/05/2018      54,398.77      163,971.17      4.21     29,177.23      6,043.pi3.17
      4       07/06/2018      83,576.00     07/06/2018      54,137.39      218,108.56                29,438.61
                                                                                           5.59                   6,013,804.56
       5      07/07/2018      83,576.00     07/07/2018      53,873.67      271,982.23      6.98     29,702.33      5,984,102.23
      6       07/08/2018      83,576.00     07/08/2018      53,607.58      325,589.81      8.35     29,968.42      5.954,133.81
      7       07/09/2018      83,576.00     07/09/2018      53,339.12      378,928.93               30.236.88
                                                                                           9.72                   5,923,)3S6.93
      8       07/10/2018      83,576.00     07/10/2018      53,068.24      431,997.17     11.08     30,507.76     5,893,389.17
      9       07/11/2018      83,576.00    07/11/2018       52,794.94      484,792.11     12.43     30,781.06      5,862,608.11
     10       07/12/2018      83,576.00    07/12/2018      52,519.20       537,311.31     13.78     31,056.80      5,831,pi.31
     11       07/01/2019      83,576.00    07/01/2019      52,240.98       589,552.29     15.12     31,335.02     5,800,216.29
     12       07/02/2019      83,576.00    07/02/2019      51,960.27       641,512.56     16.45     31.615.73     5,768,600.56
     13       07/03/2019      83,576.00    07/03/2019      51,677.05       693,189.61     17.78     31,898.95     5,736,701.61
     14       07/04/2019      83,576.00    07/04/2019      51,391.29       744,580.90               32,184.71
                                                                                          19.10                   5,704,516.90
     15       07/05/2019      83,576.00    07/05/2019      51,102.96       795.683.86     20.41     32,473.04     5,672,043.86
     16       07/06/2019      83,576.00    07/06/2019      50,812.06       846,495.92     21.71     32,763.94     5,639,279.92
     17       07/07/2019      83,576.00    07/07/2019      50,518.55       897,014.47     23.01     33,057.45     5,606,222.47
     18       07/08/2019      83,576.00    07/08/2019      50,222.41       947,236.88    24.29      33,353.59     5,572,^68.88
     19       07/09/2019      83,576.00    07/09/2019      49,923.62       997,160.50    25.57      33,652.38     5,539,p6.50
     20       07/10/2019      83,576.00    07/10/2019      49,622.15     1,046,782.65    26.85      33,953.85     5,505,262.65
     21       07/11/2019      83,576.00    07/11/2019      49,317.98     1,096,100.63               34,258.02
                                                                                         28.11                    5,471,004.63
     22       07/12/2019      83,576.00    07/12/2019      49,011.08     1,145,111.71    29.37      34,564.92     5,436,'j39.71
     23       07/01/2020      83.576.00    07/01/2020      48,701.44     1,193,813.15    30.62      34,874.56     5,401,5^.15
     24       07/02/2020      83,576.00    07/02/2020      48,389.02     1,242,202.17    31.86      35,186.98     5,366,378.17
     25       07/03/2020      83,576.00    07/03/2020      48,073.80     1,290,275.97    33.09      35.502.20     5.330,8p.97
     26       07/04/2020      83,576.00    07/04/2020      47,755.76     1,338,031.73    34.32      35,820.24     5,295,055.73
     27       07/05/2020      83,576.00    07/05/2020      47,434.87     1,385,466.60    35.53      36,141.13     5,258,914.60
     28       07/06/2020      83,576.00    07/06/2020      47,111.11     1,432,577.71    36.74      36.464.89     5,222,449.71
     29       07/07/2020     83,576.00     07/07/2020      46,784.45     1,479,362.16    37.94     36,791.55      5,185,658.16
     30       07/08/2020     83,576.00     07/08/2020      46.454.85     1,525,817.01    39.13     37,121.15      5,148,5^.01
     31       07/09/2020     83,576.00     07/09/2020      46,122.31     1,571,939.32    40.32     37,453.69      5,111,083.32
     32       07/10/2020     83,576.00     07/10/2020      45,786.79     1,617,726.11    41.49      37.789.21     5,073,294.11
     33       07/11/2020     83,576.00     07/11/2020      45,448.26     1,663,174.37    42.66     38.127.74      5,035,166 37
     34       07/12/2020     83,576.00     07/12/2020      45,106.70     1,708,281.07    43.81     38,469.30     4.996,697.07
          Case Division
Consumer Finance 1:19-mj-00793-RLM         Document 76 Filed 10/15/19 Page 7 ofDate;
                                                                                8 PageID   #: 229
                                                                                     26/01/2018
Finance Income Recognition Pattem                                                         Page:   Page 2 of 3



      38    07/04/2021    83,576.00    07/04/2021    43,709.58    1,885,230.65    48.35    39,866.42     4.839.342.65
      39    07/05/2021    83,576.00    07/05/2021    43,352.44    1,928,583.09    49.46    40,223.56     4,799,119.09
                                                                                                                I


      40    07/06/2021    83,576.00    07/06/2021    42,992.11    1,971,575.20    50.57    40,583.89     4,758,535.20
      41    07/07/2021    83,576.00    07/07/2021    42,628.54    2,014,203.74    51.66    40,947.46     4,717,^87.74
      42    07/08/2021    83,576.00    07/08/2021    42,261.72    2,056,465.46    52.74    41,314.28     4,676,273.46
                                                                                                               I
      43    07/09/2021    83,576.00    07/09/2021    41,891.62    2,098,357.08    53.82    41,684.38     4,634,589.08
      44    07/10/2021    83,576.00    07/10/2021    41,518.19    2,139,875.27    54.88    42,057.81     4,592,531.27
      45    07/11/2021    83,576.00    07/11/2021    41,141.43    2,181,016.70    55.94    42,434.57     4,550,1)96.70
      46    07/12/2021    83,576.00    07/12/2021    40,761.28    2,221,777.98    56.98    42,814.72     4,507,281.98
      47    07/01/2022    83,576.00    07/01/2022    40,377.73    2,262,155.71    58.02    43,198.27     4,464,083.71
      48    07/02/2022    83,576.00    07/02/2022    39,990.75    2,302,146.46    59.04    43,585.25     4,420,498.46
      49    07/03/2022    83,576.00    07/03/2022    39,600.30    2,341,746.76   60.06     43,975.70     4,376,522.76
      50    07/04/2022    83,576.00    07/04/2022    39,206.35    2,380,953.11   61.07     44,369.65     4.332.153.11
      51   07/05/2022     83,576.00    07/05/2022    38,808.87    2.419,761.98   62.06     44,767.13     4,287,385.98
      52   07/06/2022     83,576.00    07/06/2022    38,407.83    2,458,169.81   63.05    45,168.17      4,242,217.81
      53   07/07/2022    83,576.00     07/07/2022    38,003.20    2,496,173.01   64.02    45,572.80      4,196,645.01
      54   07/08/2022    83,576.00    07/08/2022     37,594.94   2,533,767.95    64.98    45,981.06      4,150,663.95
      55   07/09/2022    83,576.00    07/09/2022     37,183.03   2,570.950.98    65.94    46,392.97      4,104,270.98
      56   07/10/2022    83,576.00    07/10/2022    36,767.43     2,607,718.41   66.88    46.808.57      4,057.462.41
      57   07/11/2022    83,576.00    07/11/2022    36,348.10     2,644,066.51    67.81   47,227.90      4.010.224.51
      58   07/12/2022    83,576.00    07/12/2022    35,925.02    2,679,991.53    68.73    47,650.98      3,962,583.53
      59   07/01/2023    83,576.00    07/01/2023    35,498.14    2.715.489.67    69.65    48,077.86      3,914,505.67
      60   07/02/2023    83,576.00    07/02/2023    35,067.45    2,750,557.12    70.54    48,508.55      3.865.997.12
     61    07/03/2023    83,576.00    07/03/2023    34,632.89     2,785,190.01   71.43    48,943.11      3,817,054.01
     62    07/04/2023    83,576.00    07/04/2023    34,194.44    2,819,384.45    72.31    49,381.56     3,767,672.45
     63    07/05/2023    83,576.00    07/05/2023    33,752.07    2,853,136.52    73.18    49,823.93     3.717.848.52
     64    07/06/2023    83,576.00    07/06/2023    33,305.73    2,886,442.25    74.03    50,270.27     3,667,578.25
     65    07/07/2023    83,576.00    07/07/2023    32,855.39    2,919,297.64    74.87    50,720.61     3,616,j57.64
     66    07/08/2023    83,576.00    07/08/2023    32,401.02    2,951,698.66    75.70    51,174.98     3.565.682.66
     67    07/09/2023    83,576.00    07/09/2023    31,942.57    2,983,641.23    76.52    51,633.43     3,514,049.23
     68    07/10/2023    83,576.00    07/10/2023    31,480.02    3,015,121.25    77.33    52,095.98     3,461,953.25
     69    07/11/2023    83,576.00    07/11/2023    31,013.33    3,046,134.58    78.13    52,562.67     3,409,j90.58
     70    07/12/2023    83,576.00    07/12/2023    30,542.46    3,076,677.04    78.91    53,033.54     3,356,357.04
     71    07/01/2024    83,576.00    07/01/2024    30,067.37    3,106,744.41    79.68    53,508.63      3,302,848.41
     72    07/02/2024    83,576.00    07/02/2024    29,588.02    3,136,332.43    80.44    53,987.98     3,248,^60.43
     73    07/03/2024    83,576.00    07/03/2024    29,104.37    3,165.436.80    81.19    54,471.63     3,194,^88.80
     74    07/04/2024    83,576.00    07/04/2024    28,616.40    3,194,053.20    81.92    54,959.60     3,139,i29.20
     75    07/05/2024    83,576.00    07/05/2024    28,124.05    3,222,177.25    82.64    55,451.95     3,083,977.25
     76    07/06/2024    83,576.00    07/06/2024    27,627.30    3,249,804.55    83.35    55,948.70     3,028,(128.55
     77    07/07/2024    83,576.00    07/07/2024    27,126.09    3,276,930.64    84.04    56,449.91     2,971,^78.64
                                                                                                               1
     78    07/08/2024    83,576.00    07/08/2024    26,620.39    3,303,551.03    84.73    56,955.61     2,914,623.03
     79    07/09/2024    83,576.00    07/09/2024    26,110.16    3,329,661.19    85.40    57,465.84     2.857,1 57.19
     80    07/10/2024    83,576.00    07/10/2024    25,595.37    3,355,256.56    86.05    57,980.63     2,799,173.56
     81    07/11/2024    83,576.00    07/11/2024    25,075.96    3,380,332.52    86.70    58,500.04     2,740,673.52
     82    07/12/2024    83,576.00    07/12/2024    24,551.89    3,404,884.41    87.33    59,024.11     2,681,652.41
     83    07/01/2025    83,576.00    07/01/2025    24,023.14    3,428.907.55    87.94    59,552.86     2,622,099.55
     84    07/02/2025    83,576.00    07/02/2025    23,489.64    3,452,397.19    88.54    60,086.36     2,562,013.19
           Case Division
 Consumer Finance 1:19-mj-00793-RLM             Document 76 Filed 10/15/19 Page 8 ofDate;
                                                                                     8 PageID   #: 230
                                                                                          26/01/2018
 Finance Income Recognition Pattern                                                                  Page:   Page 3 of 3



        87 07/05/2025       83,576.00       07/05/2025         21,860.31     3,519,617.14    90.27   61,715.69      2,378,505.14
        88   07/06/2025     83,576.00       07/06/2025         21,307.44     3,540,924.58    90.82   62.268.56      2,316,236.58
        89   07/07/2025     83,576.00       07/07/2025         20,749.62     3,561,674.20    91.35   62,826.38      2,253,^10.20
        90   07/08/2025     83,576.00       07/08/2025         20.186.80     3,581,861.00    91.87   63.389.20      2,190,021.00
        91   07/09/2025     83,576.00       07/09/2025         19,618.94     3.601.479.94    92.37   63,957.06      2,126.063.94
        92   07/10/2025     83,576.00       07/10/2025         19,045.99    3,620,525.93     92.86    64,530.01     2,061,533.93
        93 07/11/2025       83,576.00       07/11/2025         18,467.91    3,638,993.84     93.33   65,108.09      1,996,|25.84
       94    07/12/2025     83,576.00       07/12/2025         17,884.65    3.656.878.49     93.79   65,691.35      1,930,y34.49
       95    07/01/2026     83,576.00       07/01/2026         17,296.16    3,674,174.65     94.23   66,279.84      1,864,454.65
       96    07/02/2026     83,576.00       07/02/2026         16,702.41    3,690,877.06     94.66   66,873.59      1,797,581.06
       97    07/03/2026     83,576.00       07/03/2026         16,103.33    3,706.980.39     95.07   67.472.67      1,730,108.39
       98    07/04/2026     83,576.00       07/04/2026         15,498.89    3,722,479.28     95.47   68.077.11      1,662,031.28
       99    07/05/2026     83,576.00       07/05/2026         14,889.03     3,737,368.31    95.85   68,686.97      1,593,344.31
      100    07/06/2026     83,576.00       07/06/2026         14,273.71    3,751,642.02     96.22   69,302.29      1,524,(142.02
      101    07/07/2026     83.576.00       07/07/2026         13,652.88    3,765,294.90     96.57   69.923.12      1,454,1 13.90
      102    07/08/2026     83,576.00       07/08/2026         13,026.48    3,778.321.38     96.90   70,549.52      1,383,569.38
      103    07/09/2026     83,576.00       07/09/2026         12,394.48    3,790,715.86     97.22   71,181.52      1,312,287.86
      104    07/10/2026     83,576.00       07/10/2026         11.756.81    3.802,472.67     97.52   71,819.19      1,240,563.67
                                                                                                                          i
      105    07/11/2026     83,576.00       07/11/2026     11,113.43        3,813,586.10     97.81   72.462.57      1,168,106.10
      106    07/12/2026     83,576.00       07/12/2026     10,464.28        3,824,050.38     98.08   73,111.72      1,094,994.38
      107    07/01/2027     83,576.00       07/01/2027         9,809.32     3.833.859.70     98.33   73.766.68      1,021,227.70
      108    07/02/2027     83,576.00       07/02/2027         9,148.50     3,843.008.20     98.56   74,427.50       946,800.20
      109    07/03/2027     83,576.00       07/03/2027         8,481.75     3.851.489.95     98.78   75,094.25       871,705.95
      110    07/04/2027     83,576.00       07/04/2027         7,809.03     3,859,298.98     98.98   75,766.97       795,938.98
      111    07/05/2027     83,576.00       07/05/2027         7,130.29     3,866,429.27     99.16   76,445.71       719,493.27
      112    07/06/2027     83,576.00       07/06/2027         6,445.46     3,872.874.73     99.33   77,130.54       642,362.73
      113    07/07/2027     83,576.00       07/07/2027         5,754.50     3,878,629.23     99.48   77,821.50       564,541.23
      114    07/08/2027     83,576.00       07/08/2027         5,057.35     3,883,686.58     99.61   78,518.65       486,(j22.58
      115    07/09/2027     83,576.00       07/09/2027         4,353.95     3,888.040.53     99.72   79,222.05       406,800.53
      116    07/10/2027     83,576.00      07/10/2027          3,644.25     3,891,684.78     99.81   79,931.75       326,868.78
      117    07/11/2027     83,576.00      07/11/2027          2,928.20     3,894,612.98     99.89   80,647.80       246,220.98
      118    07/12/2027     83,576.00      07/12/2027          2,205.73     3.896.818.71     99.94   81,370.27       164,^50.71
      119    07/01/2028     83,576.00      07/01/2028          1,476.79     3.898.295.50    99.98    82.099.21        82,761.50
      120    07/02/2028     83,492.82      07/02/2028            741.32     3,899,036.82    100.00   82,751.50             0.00



     Income Total:                                                 3,899,036.82                           6,130,000.00



Our Service Tax Registration Number is :<j5ro)iCI1314GS"Hfl^
